United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 6, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60778
                           Summary Calendar


MAHMOOD SHAHID,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A72 054 470
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mahmood Shahid petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision denying his application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).    This court lacks jurisdiction to

consider the denial of Shahid’s application for asylum because

the BIA denied the application as untimely.    8 U.S.C.

§ 1158(a)(3).

     Regarding the withholding of removal, Shahid conclusionally

argues that he has a reasonable fear of future persecution, but

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60778
                                  -2-

he does not specify on what statutorily protected ground he would

be persecuted, nor does challenge the Immigration Judge’s finding

that he holds no political opinion and is not a member of any

particular social group.    He has thus abandoned any challenge to

those findings.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993).   His claim for withholding of removal fails because,

even if it is assumed that the evidence established a likelihood

of future persecution, such persecution must be based on one of

the enumerated grounds.     See Efe v. Ashcroft, 293 F.3d 899, 906

(5th Cir. 2002); 8 C.F.R. § 208.16(b)(1).    His claim for relief

under the CAT similarly fails because there is no evidence that

he would be subjected to any government-sponsored torture if

returned to Pakistan.     See Bah v. Ashcroft, 341 F.3d 348, 352

(5th Cir. 2003); 8 C.F.R. § 1208.18(a)(1).

     The petition for review is DENIED.